373 F.2d 804
Thomas RUCKER, Appellant,v.UNITED STATES of America, Appellee.
No. 20543.
United States Court of Appeals Ninth Circuit.
February 17, 1967.

Appeal from the United States District Court for the Southern District of California, Southern Division; James M. Carter, Judge.
Fred Corbin, San Diego, Cal., for appellant.
Manuel L. Real, U. S. Atty., John K. Van de Kamp, Asst. U. S. Atty., Chief, Crim. Div., J. Brin Schulman, Asst. U. S. Atty., Asst. Chief, Crim. Div., Robert M. Talcott, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before JERTBERG and ELY, Circuit Judges, and JAMESON, District Judge.
PER CURIAM:


1
Appellant attacks his conviction of "failure of narcotic user to register, in violation of U.S.C., Title 18, Section 1407."


2
In Weissman v. United States, 373 F. 2d 799 (9th Cir. 1967), we have this day held that the statute is unconstitutionally vague in attempted application to one who "uses narcotic drugs." Upon the authority of Weissman, the judgment of conviction herein must be reversed.


3
Upon remand, the District Court will dismiss the indictment.


4
Reversed and remanded.